          Case 1:21-cr-00140-JDB Document 12 Filed 03/25/21 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 1:21-CR-140-JDB
               v.                            :
                                             :
LARRY BROCK,                                 :
                                             :
                      Defendant.             :


               UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO
                         MODIFY CONDITIONS OF RELEASE

       Comes now the United States of America, by and through its Acting United States Attorney

for the District of Columbia, and April Ayers-Perez, Assistant United States Attorney, and files

this response to Defendant’s Motion to Modify Conditions of Release. For the reasons stated

herein, the United States respectfully asks this Honorable Court to deny Defendant’s motion.

                                   PROCEDURAL HISTORY

       On January 10, 2021 the Defendant was arrested in the Northern District of Texas for the

misdemeanor offenses under Title 18 United States Code Section 1752(a) and Title 40 United

States Code Section 5104(e)(2)1. [Dkt. No. 5, p. 1] On January 14, 2021 a detention and preliminary

examination hearing was held in the Northern District of Texas in this case. The Honorable

Magistrate Judge Jeffrey L. Cureton found probable cause for the above named charges, and

ordered that the Defendant be released on a personal recognizance bond with a number of

conditions of pretrial release. [Dkt. No. 5, pp. 17-19] Two of those conditions are that the

Defendant’s travel is restricted to the Northern District of Texas and to and from the District of


1
 The Government is continuing to investigate the Defendant for the offense of Obstruction under
Title 18 United States Code Section 1512(c).
          Case 1:21-cr-00140-JDB Document 12 Filed 03/25/21 Page 2 of 6




Columbia for Court purposes unless permission is received from the US Probation Officer, and

that the Defendant is to have no internet access except for participation in online classes in which

he is enrolled and internet monitoring by the US Probation Officer, subject to change if unable to

adapt monitoring, further exception of internet access specifically approved by his pretrial officer.

[Dkt. No. 5, p. 18]


                                          ARGUMENT

       Under Title 18 United States Code Section 3142(c)(1)(B) a Defendant is “subject to the

least restrictive further condition, or combination of conditions, that such judicial officer

determines will reasonably assure the appearance of the person as required and the safety of any

other person and the community”. This “may include the condition that the person satisfy any other

condition that is reasonably necessary to assure the appearance of the person as required and to

assure the safety of any other person and the community.” 18 U.S.C. §3142(c)(1)(B)(xiv)


       At the Defendant’s preliminary examination and detention hearing conducted in January

2021 in the Northern District of Texas, Federal Bureau of Investigation (FBI) Agent John Moore

testified about a number of posts and messages the Defendant made on Facebook in the days and

weeks leading up to the January 6, 2021 Capitol Riot. Agent Moore testified that former Air Force

Academy Class of 1989 classmates of the Defendant told Agent Moore that the Defendant posted

on a Facebook chat where the Defendant “made reference to a civil war” and that the Defendant

stated, “you don’t want to find out what kind of republican I am.” (See Gov’t Ex. A) Agent Moore

further testified that in the days prior to the Capitol Riot, the Defendant posted a number of

messages on Facebook, as are detailed below:



                                                 2
  Case 1:21-cr-00140-JDB Document 12 Filed 03/25/21 Page 3 of 6




November 11, 2020: “The battle isn’t winnable democratically if they complete the steal.
                   They went into court yesterday. Let’s see what happens.”
                      “Fire and blood will be needed soon.”


December 24, 2020: “I bought myself body armor and a helmet for the civil war that is
                   coming.”
December 31, 2020: “We are now under occupation by a hostile governing force. That
                   may seem ludicrous to some, but I see no distinction between a
                   ground of Americans seizing power and governing with complete
                   disregard to the Constitution and an invading force of Chinese
                   communists accomplishing the same objective. Against all enemies
                   foreign and domestic”
                   #OathKeeper #2A #111%

                      “Definitely not skipping these today. Luck may be needed in the
                      Second Civil War”
January 1, 2021:      “I suspect that is what will happen on the 6th. The castle will be
                      stormed. The question is what then?”
January 5, 2021:      “This is not a President that sounds like he is giving up the White
                      House.”
                      “I truly believe that if we let them complete the steal we will never
                      have a free election again.”
                      “I really believe we are going to take back what they did on
                      November 3”
                      “Plane is packed with people going to stop the steal”


                      “Not interested in missing tomorrow”


                      “The watch phrase here seems to be Restore Our Republic”


January 6, 2021:      “Patriots on the Capitol”


                      “Patriots storming”


                      “Men with guns need to shoot there way in”
                                        3
          Case 1:21-cr-00140-JDB Document 12 Filed 03/25/21 Page 4 of 6




                               “Facebook deleted a post. Trying to find the name of a woman that
                               was gunned down by Capitol police today. She was unarmed and is
                               the first Patriot Martyr in the Second American Revolution.”
                               “Funny BLM is a movement but Patriots are a mob. The real issue
                               is the ruling class got a quick reminder that they are not
                               untouchable.”
       January 7, 2021:        “The charade of an election is over. Our vote was stolen. Time to
                               secede.” [Dkt. No. 5, pp. 30-32]
       At the conclusion of the preliminary hearing and detention hearing in January 2021, the

Court declined to detain the Defendant, but did impose a series of conditions of pre-trial release

for the Defendant. [Dkt. No. 5, pp. 17-19] The Government requested that there be a condition of

no internet access for the Defendant due to the Defendant’s inflammatory postings as it related to

his conduct on January 6, 2021. The Court stated: “I was trying to think if there was less restrictive,

but I don’t think I could monitor social media access without restricting internet access. There’s

just too many ways to monitor – or to access the internet.” (See Gov’t Ex. B) The Court ultimately

ordered the following condition of release: “no access the internet except for participation in online

classes which he is enrolled, and internet monitoring by the U.S. Probation Officer, subject to

change if unable to adapt monitoring, further exception of internet access specifically approved by

his pretrial officer.” [Dkt. No. 5, p. 18] The Defendant is now requesting that he be granted internet

access and that he have unrestricted travel throughout the State of Texas. [Dkt. No. 11]


       There is no indication in the Defendant’s Motion that the Defendant has a job that would

require internet usage2. Id. The Defendant notes that he could maintain monitoring software on

his device so any illicit internet usage will be communicated to probation, but does not indicate if



2
  “He [Brock] is diligently working on new employment as a home inspector and/or flight
instructor” [Dkt No. 11, p. 2]
                                           4
          Case 1:21-cr-00140-JDB Document 12 Filed 03/25/21 Page 5 of 6




such software exists or if the Defendant has spoken to probation about whether they have such

software available to them. [Dkt. No. 11, p. 3] The Defendant states that he desires to use the

internet in part due to educational material that is online for a potential new career as a home

inspector, however, the Court has already allowed for that in ordering that there is an exception to

his internet restriction. [Dkt. No. 11, p. 3; Dkt. No. 5, p. 18] The Defendant is still in the same

position as he was at the detention hearing two months ago, when the Court ordered that the

Defendant not have internet access with the exception for online classes. The Defendant’s

employment status has not changed since that date, nor has the Defendant’s affirmatively stated

need to get on the internet changed.


        The Defendant also states that he is working on new employment as a home inspector

and/or a flight instructor, however the Defendant does not state that he is currently employed at

either of these jobs, or at any job. [Dkt. No. 11, p. 2] The Defendant states that pursuing those

careers will require additional local travel which will be burdensome to coordinate ahead of time

with his probation officer. [Dkt. No. 11, p. 2] However, the Defendant does not state what that

local travel is, where he anticipates he will travel, how often he believes he will travel, or any other

specific details as to where and when and why this travel will occur. Without specificity, it is near

impossible for the Government to respond accordingly, or for the probation officer to keep track

of the Defendant as closely as his reasonable pretrial conditions require. As of now, the Defendant

is anticipating a future job that has not occurred and of which he has no details.


        At this point in time, the Defendant’s motion is premature. The Defendant has shown no

evidence that he has obtained employment that would necessitate a change in his pretrial release

conditions.   The Government believes that the pretrial release conditions imposed by the
                                                   5
          Case 1:21-cr-00140-JDB Document 12 Filed 03/25/21 Page 6 of 6




Magistrate Court in the Northern District of Texas are reasonable and adequately provide for the

safety of the community. The Defendant has not provided a change in circumstances to justify a

change in release conditions. Therefore, the Government is requesting that this Court deny the

Defendant’s motion to modify his bond conditions. To the extent that the Defendant is able to

make concrete and documented efforts that support his request, the Government will indeed

reconsider the conditions of release.


Dated: March 25, 2021


                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney

                                        By:   /s/ April Ayers-Perez
                                              APRIL AYERS-PEREZ
                                              Assistant United States Attorney
                                              Detailee
                                              Texas Bar No. 24090975
                                              United States Attorney’s Office
                                              District of Columbia
                                              Phone No.: 956-754-0946
                                              April.Perez@usdoj.gov




                                                 6
